Title: John Adams to David Ramsay, 1 Aug. 1786
From: Adams, John
To: Ramsay, David


          
            
              Sir
            
            

              London

               August 1st. 1786
            
          

          I am much obliged by our Letter of the fourth of May. there have
            been hints of designs or desires to publish a mutilated Edition of your History, but
            your Friends have expressed so much Indignation at them that I hope & believe
            they will be laid aside, and that by degrees the American Edition may be sold—There is
            an Eagerness to read it, even among those who are least favourable to it, all who have
            read it, express an high opinion of its impartiality as well as of its Composition. The
            Bishop of St. Asaph, Doctor Priestly, & Dr. Price, good judges have highly applauded both in my hearing
            as well as several others, of less Name. Mr. Dilly I believe
            was as apprehensive of private Resentment as of public Prosecution.
          The Barbary Piracies will compell the states to give Congress a
            Revenue for the purpose of treating or fighting or both,—or if the States should
            continue determined against both, Many of their Countrymen will fall into Captivity,
            their Navigation will languish for Many years, and the Produce of the Country in all the
            states will fall very low, and more Money will be paid in insurance than would procure
            Peace. The Interest of the foreign Debt must be paid upon pain of War.
          The only thing that is wanting is honour, a terrible deficiency
            indeed you will say. I agree with you. But we must be bold to say to one another, it has
            been Wanting Treaties of Peace, have by all Nations been deemed the most sacred of
            Treaties—Yet Parties have been found to have influence enough in Particular states to
            violate our first Treaty of peace—I wish the memory of it could be blotted out of our
            history, The Posts & the Negroes are our Excuse, and if you write a general
            History I hope you will make the most of them—But I hope you will not alledge them as a
            justification, Credit can only be obtained or continued by Punctuality. Confidence rests
            only upon honour.
          The proposed Conventions, will necessarily do good by bringing the
            Continent nearer together by extending acquaintances, and by informing a greater Number
            of Persons—but they will require time And the demands upon the public are pressing, a
            great sum is wanting for 1787.—speculations of foreigners are much to be dreaded in our
            fœdral & State Paper, Immense fortunes will be made by jobbing in our stocks, by
            Dutch English and French, and the Labour of our Country must be sent abroad to pay it,
            how to prevent it is the question? I suppose, if Congress had now in Europe one Million
            in Cash, they might sink by it 5 or 6 million of their Debt, by Selling bills of
            Exchange for their own Paper at 2 or 3 shillings for a Pound, our Debt would not hurt us
            if we could Keep it due to our own Citizens alone. but when it falls into foriegn hands
            the Case is altered—Yet we had better owe foriegners one Million than five—The Debt must
            be funded at all events this will strengthen the Confederation, and produce a
            Circulation immediately both of principal & Interest and raise spirit of our
            People as well as our Reputation with the World, and Reputation is Power according to
            truth, altho that Truth with others is to be found with many falshoods in that old rogue
            Hobbes—

          
            
              J A.
            
          
        